Citation Nr: 1231355	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty service from February 1962 to June 1988.  The Veteran died in June 2005.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

This case was previously before the Board in March 2009 and January 2011, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.  The Board finds that there has been substantial compliance with the directives of the remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2005; the death certificate lists the immediate cause of death as squamous cell carcinoma of the tongue.  

2.  At the time of his death, service connection was not in effect for any disabilities.  

3.  The competent evidence does not establish that service-connected disability was either the principal or a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused, or substantially or materially contributed to, by a disability incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter dated in October 2005 to the appellant.  This letter explained the evidence necessary to substantiate the appellant's claim of entitlement to service connection for the cause of the Veteran's death, as well as the legal criteria for entitlement to such benefits.  The letter also informed her of her and VA's respective duties for obtaining evidence.  In addition, a July 2006 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination or opinion if such examination or opinion is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records, reports of VA and private post-service treatment, and the appellant's statements in support of her claim.  Medical opinions have been obtained by VA in connection with her claim; the Board has reviewed the expert opinion reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  In this regard, the Board notes that the reports contain all the findings needed to evaluate the appellant's claims, including the Veteran's history and physical evaluations to determine the nature and etiology of any cancers.  The Board has also reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the appellant's claim.

Overall, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  

Legal Criteria

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  See 38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury that primarily caused death.  See 38 C.F.R. § 3.312(c)(3).  There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  See 38 C.F.R. § 3.312(c)(4).

Agent Orange

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  They are:  chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), Type-II Diabetes Mellitus, and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  Ischemic heart disease, Parkinson's disease, hairy cell leukemia, and other chronic B-cell leukemias are also among the diseases listed in 38 C.F.R. § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  A presumption of service connection based on exposure to herbicides is not warranted, however, for any condition for which the Secretary of VA has not specifically determined a presumption of service connection is warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).  

Analysis

The appellant claims that the Veteran had cancer of the neck, throat, and tongue due to Agent Orange exposure during service in Vietnam.  His DD Form 214 confirms that he had service in Vietnam.  According to the death certificate, the Veteran died in June 2005; the immediate cause of death was squamous cell carcinoma of the tongue and the approximate interval between onset and date of death was 18 months.

October 1998 records from M.D. Andersen Medical Center indicate that the Veteran was treated for left-sided tonsillar squamous cell carcinoma, and that he had a secondary diagnosis of myelodysplasia since January 1995.  A medical history indicates that the Veteran had questionable exposure to Agent Orange and asbestos, but that the Veteran reported a history of chewing tobacco use of approximately one pack per 2 weeks.

According to treatment records from S. R. B., M.D. and R. I. L., M.D., dated in 2002 and 2003, the Veteran was diagnosed with tonsillar cancer in 1998; surgery and radiation were undertaken until February 1999.  The Veteran was reported as doing well until July or August 2002, wherein he was diagnosed with moderately differentiated invasive squamous cell carcinoma and squamous cell carcinoma in situ; tumors were removed from the base of his tongue at the right tonsillar region, involving the epiglottis and vallecula.  

Records from Texas Tech University Health Center, dated May 2004 and September 2004, show a diagnosis of laryngeal cancer.  Records dated September 2003 through January 2004 indicate that the Veteran had a history of tonsillar cancer, with recent recurrence involving the supraglottic larynx and base of the tongue.  Treatment records also state that the Veteran's cancer was characterized as squamous cell carcinoma; in November 2003, the diagnosis was squamous cell carcinoma of the hypopharynx and in January 2004, his medical history included laryngeal cancer.

June 2005 records from Covenant Hospital indicate that the Veteran was hospitalized prior to his death for hospice care; the admitting diagnosis was metastatic cancer of the tonsil and tongue and the discharge diagnosis was metastatic lingual and tonsillar cancer.

In August 2010, VA obtained a medical opinion as to the cause of the Veteran's death.  According to the expert physician, the Veteran's medical record does not support a diagnosis of laryngeal cancer as the primary site of the cancer, apart from lingual and tonsillar cancers; the record shows that the Veteran's squamous cell carcinoma primarily originated in the left tonsillar and tongue base in 1998 and that he had a locally extensive cancer in the region of the right tongue base and vallecula in 2002.  The VA expert physician further indicated that the record did not support a diagnosis of laryngeal cancer as a primary site of the cancer; the VA expert noted that the Veteran did not have a biopsy of any part of the larynx which showed a pathology diagnosis of cancer and that the only pathologically proven cancerous areas were the left tonsillar area, vallecula, and the right and left bases of the tongue, which are in no way considered a portion of the larynx.  The VA expert physician found that the diagnosis of laryngeal cancer was erroneous.  Additionally, the VA expert physician concluded that chronic myelomonocytic leukemia is clinically and pathologically distinct from chronic lymphocytic leukemia and multiple myeloma.

In May 2012, VA obtained an independent medical expert opinion regarding the question of whether the Veteran's squamous cell carcinoma is related to the Veteran's Agent Orange exposure during service; the independent medical expert found that the Veteran's squamous cell carcinoma of the tonsil is not related to the Veteran's Agent Orange exposure as it is a primary oropharygeal carcinoma, for which the Veteran had a subsequent locoregional recurrence, which was proximal to the larynx, but that the larynx was unaffected.  The independent medical expert further noted that the Veteran's cancer was not a respiratory cancer, and he did not have laryngeal cancer.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  See 38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.312.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, supra.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, supra; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, supra (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Although there are diagnoses of a laryngeal cancer of record, the medical and factual evidence of record does not support the appellant's contentions that the Veteran's squamous cell carcinoma of the tongue is causally related to the Veteran's military service, including any presumed Agent Orange exposure.   The Board notes that neither the VA expert physician, nor the independent medical expert found that the Veteran had a respiratory cancer; the August 2010 opinion also noted that the Veteran's chronic myelomonocytic leukemia is not chronic lymphocytic leukemia or multiple myeloma.  See 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

While the Board does not doubt the appellant's current belief that the Veteran's squamous cell carcinoma is the result, to some degree, of his service, the evidence contradicts the appellant's contentions; to the contrary, the medical evidence of record shows that the Veteran's cause of death cannot be attributed to his active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  In this regard, the Board reiterates that squamous cell carcinoma is not presumptively associated with Agent Orange exposure and that the independent medical expert likewise concluded that the Veteran's squamous cell carcinoma is not causally related to the Veteran's service, including any Agent Orange exposure therein; the appellant has provided no evidence, beyond her lay statements, demonstrating a relationship between the Veteran's squamous cell carcinoma and his military service.  See Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, her lay contentions are of very minimal, if any, probative value; she is not competent to diagnose squamous cell carcinoma or link the Veteran's cancer to his service.  See Maxson v. Gober, supra.

In summary, the preponderance against the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death, and thus the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b) is inapplicable here.


ORDER

The claim for service connection for the cause of the Veteran's death is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


